  Case 20-00734       Doc 34     Filed 07/31/20 Entered 07/31/20 10:11:44           Desc Main
                                   Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE:                                            CASE NO. 20-00734

 Donna L. Mead;                                    CHAPTER 13

 Debtor(s).                                        JUDGE Timothy A. Barnes

                                        NOTICE OF MOTION

TO:    See attached list

       PLEASE TAKE NOTICE that on August 13, 2020, at 1:30 p.m., I will appear before the
Honorable Timothy A. Barnes, or any judge sitting in that judge’s place, and present NewRez LLC
d/b/a Shellpoint Mortgage Servicing’s Motion for Relief from the Automatic Stay & Co-Debtor
Stay, a copy of which is attached.

       This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

       If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                             NewRez LLC d/b/a Shellpoint Mortgage Servicing


                                             By: /s/ Theodore Konstantinopolous
                                             Attorney Name
                                             Diaz Anselmo Lindberg LLC
                                             1771 W. Diehl Rd., Ste. 120
                                             Naperville, IL 60563-4947
                                             630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
                                             ILBankruptcy@dallegal.com
                                             Firm File Number:
This law firm is deemed to be a debt collector.
  Case 20-00734       Doc 34    Filed 07/31/20 Entered 07/31/20 10:11:44           Desc Main
                                  Document     Page 2 of 4




                               CERTIFICATE OF SERVICE

I hereby certify that on July 31, 2020, a true and correct copy of the foregoing NOTICE OF
MOTION was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:


       David M. Siegel, Debtor’s Counsel

       Marilyn O. Marshall, Trustee

       U.S. Trustee


And by regular US Mail, postage pre-paid on:

       Donna L. Mead, 1413 W. 62nd St., Chicago, IL 60636

       Brandon Turner, 1413 W. 62nd St., Chicago, IL 60636



                                                      /s/ Tabatha Johnson
     Case 20-00734      Doc 34     Filed 07/31/20 Entered 07/31/20 10:11:44           Desc Main
                                     Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:                                              CASE NO. 20-00734

 Donna L. Mead;                                      CHAPTER 13

 Debtor(s).                                          JUDGE Timothy A. Barnes

                  MOTION FOR RELIEF FROM AUTOMATIC STAY AND
                       RELIEF FROM THE CO-DEBTOR STAY

         Now comes NewRez LLC d/b/a Shellpoint Mortgage Servicing, secured creditor herein,
by and through its attorneys, DIAZ ANSELMO LINDBERG LLC, and moves for entry of the
attached Order Granting Relief from the Automatic Stay and Relief from the Co-Debtor Stay and
in support thereof respectfully states as follows:

1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the
         Northern District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

4.       The debtor filed a petition for relief under Chapter 13 on January 10, 2020. The Chapter
         13 Plan was confirmed on April 30, 2020.

5.       NewRez LLC d/b/a Shellpoint Mortgage Servicing holds a mortgage secured by a lien on
         debtor's real estate commonly known as 1413 West 62nd Street, Chicago, Illinois 60636.

6.       Brandon Turner signed the Note, Mortgage & Loan Modification.

7.       There is no equity in the property as the value is $82,000.00 (per Schedule A/B) and the
         total payoff amount as of June 30, 2020, is $82,526.35. There is also a second lien extant
         with a balance of $17,000.00 (per Schedule D). Debtor has a 50% interest in the subject
         property.
     Case 20-00734            Doc 34   Filed 07/31/20 Entered 07/31/20 10:11:44           Desc Main
                                         Document     Page 4 of 4



8.       That as of June 30, 2020, the following chart sets forth the number and amount of post-

         petition payments due pursuant to the terms of the Note that have been missed by the

         Debtor(s):

 Number of                     From         To              Monthly               Total Missed
 Delinquent                                                 Payment               Payments
 Payments                                                   Amount

 5                       2/1/2020     6/1/2020              $531.47             $2,657.35
 Less post-petition partial payments:                                           ($0.00)
                                                                         Total: $2,657.35

9.       The failure of the debtor to make timely payments is cause for the automatic stay to be
         modified as to the movant pursuant to 11 U.S.C. § 362(d)(1).

10.      That Section 1301(c) of the Bankruptcy Code states: “On request of a party in interest
         and after notice and a hearing, the court shall grant relief from the stay, provided by
         subsection (a) of this section with respect to a creditor, to the extent that (2) the plan filed
         by the debtor proposes not to pay such a claim.”

11.      The movant requests the Court order that Rule 4001(a)(3) is not applicable

         WHEREFORE, Movant prays for an entry of the attached Order Granting Relief from
the Automatic Stay and Relief from the Co-Debtor Stay and for such further relief as this Court
deems proper.

                                                      NewRez LLC d/b/a Shellpoint Mortgage
                                                      Servicing

                                                      /s/ Theodore Konstantinopolous


Diaz Anselmo Lindberg, LLC
1771 West Diehl Road, Suite 120
Naperville, IL 60563
(630) 453-6960 | (866) 402-8661 | (630) 428-4620 (fax)
ILBankruptcy@dallegal.com
Firm File Number: B20060050
This law firm is deemed to be a debt collector.
